IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               November 27, 2012 Session

            STATE OF TENNESSEE v. GABRIELLA M. DORADO

                   Appeal from the Criminal Court for Knox County
                     No. 96437      Jon Kerry Blackwood, Judge




                  No. E2012-00308-CCA-R3-CD - Filed May 17, 2013


The Defendant, Gabriella M. Dorado, pled guilty to attempted possession with intent to sell
a Schedule I controlled substance, simple possession of a Schedule VI controlled substance,
and possession of drug paraphernalia. Pursuant to the plea agreement, the trial court
sentenced the Defendant to an effective six-year sentence to be served on supervised
probation. Thereafter, the Defendant filed a motion to withdraw her guilty plea, claiming
that she received the ineffective assistance of counsel, which constituted a “manifest
injustice.” After a hearing, the trial court denied her motion. The Defendant appeals the trial
court’s denial, claiming the trial court erred when it found that she had not proved that
Counsel’s representation prejudiced her. After a thorough review of the applicable law and
the record, we affirm the trial court’s judgment.

  Tenn R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which D. K ELLY T HOMAS,
J R. and C AMILLE R. M CM ULLEN, JJ., joined.

Ann C. Short, Knoxville, Tennessee, for the appellant, Gabriella M. Dorado.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; Randall Nichols, District Attorney General; Phil Morton, Assistant District
Attorney General for the appellee, the State of Tennessee.

                                         OPINION
                                          I. Facts

      This case arises from the execution of a search warrant in a residential home leased
by multiple people. The search of the residence resulted in the recovery of illegal drugs and
paraphernalia associated with the sale and use of drugs. The Defendant was one of the
residents of the house, and police officers recovered from her bedroom 3.9 grams of
Psilocybin or “mushrooms,” 20 grams of marijuana, digital scales, marijuana pipes, a
marijuana grinder, and $200.00 in cash. The Defendant was arrested and charged with
possession with intent to sell a Schedule I controlled substance, a Class B felony, possession
with intent to sell a Schedule VI controlled substance, a Class E felony, and possession of
drug paraphernalia, a Class A misdemeanor.

       The general sessions court appointed an attorney (“Counsel”), who negotiated a plea
agreement to be transferred to criminal court by information. The Defendant plead guilty to
attempted possession with intent to sell a Schedule I controlled substance, a Class C felony,
simple possession of a Schedule VI controlled substance, a Class A misdemeanor, and
possession of drug paraphernalia, a Class A misdemeanor. Pursuant to the plea agreement,
the Defendant was to be sentenced as a Range I standard offender to six years for the
attempted possession with intent to sell a Schedule I controlled substance and eleven months
and twenty-nine days for each of the two misdemeanor convictions. The sentences were to
run concurrently and the effective six-year sentence was suspended to supervised probation.
Thereafter, the Defendant retained a new attorney and filed a motion to withdraw her guilty
pleas, which is the subject of this appeal.

                                  A. Guilty Plea Hearing

       At the guilty plea submission hearing held on February 4, 2011, the Defendant
stipulated to the following facts presented by the State as the basis for the plea agreement:

       [O]n September 2nd , 2010, members of the Knoxville Police Department
       executed a search warrant at 6401 Nightingale Lane, Apartment 189, an
       apartment where this [D]efendant resided. During the search of the bedroom
       attributed to her, officers found 13 grams of psilocybin, which is also known
       as mushrooms, together with 20 grams of marijuana, along with digital scales,
       marijuana pipes, marijuana grinder, and $200 in U.S. currency.

              She was Mirandized after being arrested and admitted to possession of
       these mushrooms and marijuana and also selling them.

After the State’s recitation of the facts, Counsel added that the Tennessee Bureau of
Investigation (“TBI”) report indicated 3.9 grams of psilocybin rather than the 13 grams as
announced by the State.

       The Defendant testified that she was twenty-three years old and “a year away” from

                                              2
attaining her bachelor’s degree. She stated that she would be enrolling in graduate school
in Fall 2012. The trial court reviewed the charges against the Defendant and the agreed upon
sentences, and the Defendant affirmed her understanding of the charges and sentences. The
trial court then reviewed each of the Defendant’s constitutional rights with her, and she
affirmed that she was willingly choosing to waive her rights to enter the plea agreement. The
Defendant confirmed that she was stipulating to the facts as recited by the State. The
Defendant told the trial court that she understood the plea agreement as announced and that
she had no questions about the agreement. The trial court confirmed that the Defendant
understood the convictions could be used against her in subsequent prosecutions. The
Defendant then entered a plea of “guilty.” The trial court accepted her plea, finding her
guilty in each charge, and sentencing her to an effective sentence of six years to be suspended
to probation.

                                    B. Motion Hearing

       On March 2, 2011, the Defendant filed a motion to withdraw her guilty plea, asserting
that Counsel was ineffective. At the hearing on the motion, the parties presented the
following evidence: Sarah Compher-Rice, an attorney, testified that she met with the
Defendant in October 2010 regarding these charges. Compher-Rice said that she reviewed
the search warrant and talked with the Defendant several times over the telephone about the
circumstances surrounding the search. The search warrant did not identify the Defendant and
the Defendant told Compher-Rice that there was a private lock on her bedroom door. Based
upon this information, Compher-Rice felt “it certainly seemed that there would be an issue
with the search warrant and a possible illegal search and seizure for the items that were
associated with [the Defendant’s] case.” She said that, had she taken the case, she would
have wanted to research the search warrant and search “in more detail.” Compher-Rice
explained that the Defendant was unable to retain Compher-Rice, so she referred the
Defendant to another attorney, Jonathan Cooper.

        On cross-examination, Compher-Rice testified that she was unaware that the
Defendant had given a confession. Compher-Rice clarified that she did not believe the
search warrant in this case was a “bad search warrant,” but she believed there was an issue
for further investigation.

       Jonathan Cooper testified that he met with the Defendant on October 27, 2010,
regarding legal representation. Cooper said that he reviewed the search warrant and spoke
with the Defendant about the circumstances surrounding the search. The Defendant told
Cooper that she lived in a house with three other women and that her bedroom had a separate
lock. Cooper said that, because only the address of the residence and not the Defendant’s
name was listed on the search warrant, he believed there was a potential issue with regard

                                              3
to the search warrant that necessitated further research. Ultimately, however, the Defendant
was unable to retain Cooper.

       Cooper testified that, when researching a legal issue, he tries to “stick with. . .
Tennessee case law.” If there were no cases on point, he would look for either relevant cases
to “frame” his approach or look to case law from other states.

        Laurie Pickle testified that she is the property manager for Londontown Apartments.
Pickle explained that there are two separate complexes on the property she manages. The
Londontown Apartments were located on one side of the property and The Villas at
Londontown were on the other side. One of the rental units, where the Defendant resided,
was a five-bedroom, two-story, white house, Unit 189. Pickle said that the house had two
full bathrooms upstairs and two half bathrooms located downstairs. The lease agreement for
this property for February through September 2010 listed Tara Williams, Hillary Lewis, the
Defendant, and Erica Aldridge as the lessees. Pickle said that rent for this unit could be paid
through multiple checks, but the payment had to be made at one time.

       On cross-examination, Pickle described Unit 189 as a single family, two-story house
with white wood siding. She said that there was an overhanging roof at the front of the house
supported by four large white columns. She confirmed that there were five windows with
black shutters on the front of the house. Posted above the front door were three-inch gold
numbers, “189.” The address for the home was 6401 Nightingale Lane. Pickle agreed that
the house is across from the property pool and that the laundry room was attached to the back
of Unit 189. Pickle testified that the unit was rented under one lease and that there were not
separate living quarters. Pickle said that she tried to discourage residents from placing locks
on unit doors in case of an emergency. She said that, if a resident did want to use a lock, they
were required to make management aware of the lock and provide access. Pickle said she
was not aware of any padlocks being used by tenants in Unit 189, and she did not have a key
for any interior door lock for that residence.

      The Defendant testified that she was twenty-three years old and a student at the
University of Tennessee with a 3.6 grade point average. She said that she had recently
changed her major from Biomedical Anthropology to English and, upon graduation, she
planned on teaching through Teach for America. The Defendant stated that a felony drug
conviction could affect her admission into Teach for America.

       The Defendant testified that her father was Bolivian and that she was born in Bolivia.
She said that her father moved to the United States to attend college where he met her
mother. The Defendant’s family moved to Knoxville for her mother to pursue a master’s
degree in Animal Sciences at the University of Tennessee.

                                               4
        The Defendant testified that, in addition to her classwork, she worked as a nanny
caring for four children and was a dancer with Momentum Dance Lab. The Defendant
testified that her attorney (“Counsel”) never asked her about her background information,
family, work ethic, or her personal pursuits.

        The Defendant testified that on September 2, 2010, she and three roommates lived at
6401 Nightingale Lane, Unit 189 in the Londontown Apartments complex. The Defendant
said that there was a living room, dining room, kitchen, laundry room, and half bathroom that
were “common areas.” The Defendant said that she did not consider her bedroom a
“common area,” and she placed a padlock on the door to her bedroom. Further, because her
bathroom opened to both her bedroom and an adjoining bedroom, she kept the door from her
bedroom into the bathroom locked. The Defendant testified that none of her roommates had
a key to unlock the padlock on her bedroom door.

        The Defendant testified that there was one mailbox for the residence and each of the
roommates had a key to the mailbox. The Defendant paid her portion of the rent with a
personal check, which was placed in an envelope with her roommates’ rent checks and taken
to the apartment complex office.

       The Defendant testified that on August 12, 2010, she was involved in a six-vehicle
accident. The Defendant said that, during the execution of the search warrant and after
police officers had opened the Defendant’s door, Lydia Mills identified the Defendant’s
bedroom to the police officers using the Defendant’s name. One of the police officers
responded to Mills, saying, “Oh, wasn’t she in a car wreck a couple of weeks ago? How is
she doing?” The Defendant said that she relayed to Counsel this exchange between the
police officer and her roommate that occurred during the execution of the search warrant.

       The Defendant testified that she went to school on the morning of September 2, 2010.
Before leaving for her class, she checked to make sure her bathroom door was locked and
she locked her bedroom door. The Defendant testified that she was “always very careful to
do that” because she “didn’t want anybody in [her] room without [her] knowledge or
permission.” After her classes, the Defendant returned home where she found a police
officer on the porch of the house with one of her roommates and a friend of one of her
roommates. The Defendant provided the police officer with her identification, and the
officer directed her to sit down on the porch, where she remained for forty-five minutes to
one hour. As she sat on the porch, she noticed police officers taking out items from inside
the house. Eventually, she was told she was under arrest and handcuffed.

        The Defendant testified that she was placed in the back of a police vehicle. The police
officer drove to the apartment complex office and told the Defendant that he needed to return

                                              5
the spare key to the house. After returning from the office, the police officer drove her to the
police department. She was taken into an office area where there was a police officer. As
she waited in the room, the police officer began showing her pictures of illegal drugs from
other case files and asking what her “stuff” was like and whether her drugs were better than
the photographs of drugs he was showing her. She described the police officer as “being
very buddy-buddy.” She said that the police officer never told her that she did not have to
respond to any of the statements he made to her.

       The Defendant testified that, after approximately an hour, she was taken to a room
where Officer Geddings questioned her. She recalled that Officer Geddings did not advise
her that she was being audio or video taped during the interview. She said that Officer
Geddings took notes but that he never asked her to write out anything. She said that he never
asked her to review his notes for accuracy. Officer Geddings did show the Defendant a piece
of paper that “said something about the rights that I had to an attorney and things like that.”
The Defendant signed the paper.

       The Defendant said that Counsel was never provided with her signed waiver or any
information regarding her interview with Officer Geddings. She said that she was concerned
by this omission because she was “just not clear of what [she] actually said during that
interview.” The Defendant said that she remembered the officer asking her “several
questions” about the marijuana. The only question the officer asked about the mushrooms
was whether she had received the mushrooms from Lydia Mills. Beyond that question, the
Defendant said she had no “independent recollection” of questions related to her possession
of the mushrooms. The Defendant testified that she asked Counsel to find the records of the
interview but that, to her knowledge, he did not. Counsel told the Defendant that he tried to
access the interview information but the State denied his request.

       The Defendant testified that, on the evening of September 2, 2010, she was released
on bond. She returned to her house and found that it was a “total wreck.” She described her
bedroom as “overturned” with her personal items “just thrown onto the floor.” The lock she
had placed on the outside of her bedroom door had been pried off.

        The Defendant testified that, at her first court hearing on the charges, she told the trial
court that she wanted to hire her own attorney, so the trial court reset her case to give her
time to hire an attorney. After meeting with several attorneys, the Defendant, due to financial
restraints, was unable to retain counsel. At her subsequent court date, the trial court
appointed Counsel to represent her. She met Counsel briefly that day and thereafter, at his
office or at court appointments. She told Counsel about the circumstances surrounding the
search of her bedroom, and he told her he would need to research potential issues regarding
the search.

                                                6
       The Defendant testified that, to her knowledge, Counsel never went to 4601
Nightingale Lane, Unit 189 or spoke with Lydia Mills’s attorney. She said that Counsel
never spoke with the management of the apartment complex or asked the Defendant for a
copy of the lease. The Defendant said that Counsel never asked to see the lock that she had
placed on her bedroom door. She said that Counsel never interviewed any of the police
officers who participated in the search.

       The Defendant testified that Counsel told her that he looked for case law on a search
similar to the circumstances in this case and was unable to find any Tennessee cases on point.
Based upon the lack of case law, he believed that pursuit of a motion to suppress the
evidence was not “worthwhile.” He recommended that they, instead, continue pursuing plea
negotiations. The Defendant testified that she was “disappointed,” but she “trusted his
advice.”

        The Defendant testified that Counsel told her that, if she agreed to the State’s offer
of six years probation and “stayed out of trouble,” she could apply for judicial diversion and
her record would be expunged. The Defendant explained that the opportunity for judicial
diversion was important to her and, given the options of pursing a motion to suppress or
pursuing a plea agreement that allowed for application of judicial diversion, she would
choose to pursue judicial diversion. She stated that if judicial diversion had not been an
option, she would have wanted to pursue the suppression motion.

        The Defendant said that Counsel never explained to her what a preliminary hearing
involved or the importance of a preliminary hearing. At a December court date, Counsel
conveyed to the Defendant an offer of six years probation and the opportunity to apply for
judicial diversion. The Defendant said that she had until the following court date in January
to decide whether to accept the State’s offer. In January, Counsel conveyed the Defendant’s
acceptance of the State’s offer of six years probation, and her case was transferred from
general sessions court to criminal court. The Defendant said that Counsel never explained
to her the process of how her case was moved from general sessions court to criminal court.
The Defendant identified her signature on the waiver of indictment and/or presentment form.

       The Defendant said that Counsel told her it would be good for her to collect her school
transcripts, honor society certificate, and letters of recommendation because she would be
applying for judicial diversion. On February 4, 2011, when the Defendant arrived at the
courthouse for the guilty plea submission hearing, she gave Counsel her packet of
information, and she watched as Counsel approached the State’s attorney. She recalled that
Counsel tried to give the State’s attorney the packet, but the State’s attorney refused.
Counsel then met with the Defendant outside the courtroom and told her that she could not
seek judicial diversion. He told her that she could either “take the plea agreement or leave

                                              7
it” and that she “had to decide right then” what she wanted to do. The Defendant said that
Counsel told her if she refused the State’s offer, “it was very likely that [she] would go to
jail.” The Defendant said she was “devastated” and began crying. Counsel told the
Defendant that she had “[a] matter of minutes” to decide whether to accept the plea offer
without the option of seeking judicial diversion.

        The Defendant testified that Counsel never explained the implication of a felony
conviction such as the loss of the right to vote, serve on a jury, or carry a handgun. He did
not tell her of the implications on her ability to travel abroad or the impact on her career
choices. The Defendant said that she agreed to accept the State’s offer of six years on
probation, and she signed “a bunch of paperwork.” The Defendant said that it was during
this time that she first saw a copy of the charging document.

        After the plea submission hearing, Counsel contacted the Defendant and suggested
that she “appeal for a lesser sentence.” He told her to collect recommendation letters and
send them to the District Attorney General’s Office. The Defendant said that, after speaking
with Counsel, she called her father and explained “the plea agreement and everything.” She
said her father was “very upset” and wanted to see if “there was anything that we could do.”
The Defendant contacted Compher-Rice again, and she referred her to her present counsel.
As to the motion before the trial court, the Defendant stated that, “I just want the opportunity
to be able to withdraw my plea and then just explore all my options that I have for this case.”

        On cross-examination, the Defendant testified that she spoke with seven different
attorneys about her case. When asked in what way Counsel was ineffective, the Defendant
stated that she did not “feel like maybe enough research was done in that area.” She then
identified her “major thing” as learning “minutes” before the plea hearing that the agreement
did not include the option for judicial diversion.

        The Defendant confirmed that she understood the Miranda warning that she signed
before speaking with Officer Geddings. The Defendant stated that she did not remember
telling Officer Geddings that she possessed mushrooms and marijuana and sold them. The
Defendant said that she knew if she were convicted of the charged crimes, she would serve
jail time. She agreed that avoiding jail time was her “overriding concern” and avoiding a
felony conviction was a “secondary” concern.

       The Defendant agreed that she possessed a copy of the search warrant after meeting
with the first attorney she interviewed. She said that, upon reading the warrant, she had
concerns about the police entry into her room in spite of the padlock she had placed on the
door. She raised this concern with all three of the attorneys she initially met with and agreed
that none of them told her it was a “bad search warrant” but indicated that the issue

                                               8
warranted further research.

        The Defendant agreed that she told Counsel that she did not want to go to jail, and
Counsel said that he would try to negotiate a settlement that would avoid jail time. The
Defendant agreed that she never told Counsel or any other attorney she met with that she
wanted a jury trial and that she did not, in fact, want a jury trial on her charges. The
Defendant agreed that, when she initially met with Counsel, he did inquire about her school
history, future plans, and criminal record. She said that Counsel discussed the charges with
her. She described the home and layout to Counsel. She explained to Counsel that the
residence was not separate units within a house but a group of friends that agreed to rent a
“big house” together. She agreed that kitchen and bathrooms were shared and there was one
electric bill, gas bill, and water bill for the residence. The Defendant agreed that she did not
have her “own separate apartment” within the house.

       The Defendant agreed that Counsel did not appear to be a novice and that she trusted
his judgment and suggestions. The Defendant agreed that, if she hadn’t been happy with
Counsel’s representation, she could have asked her father to help her hire an attorney earlier
in the process. The Defendant agreed that, in December, when Counsel presented her the
State’s offer, it did not include judicial diversion, but Counsel told her that he was still going
to work toward having judicial diversion added to the plea agreement. The Defendant agreed
that she did not enter the plea agreement on the December court date, in part, because
Counsel wanted to make sure that the Defendant understood the offer and had time to
consider it before accepting. The Defendant said that, over the Christmas holiday, she told
her father about the charges and the State’s plea offer. Her father suggested that he hire an
attorney, but she assured her father that she had “a perfect counselor.”

        The Defendant agreed that her initial charge was a non-probatable felony offense and
that Counsel successfully negotiated a reduction in her charge that allowed for a sentence of
probation. The Defendant denied that Counsel told her in a meeting on January 14, 2011,
that there would be no diversion option. She said that Counsel maintained that he was still
“trying to work [diversion] into the agreement,” so she believed diversion was an option. At
the January 19, 2011 court appearance, the Defendant told Counsel that she wanted to accept
the offer. She believed the offer to be six-years probation and an application for judicial
diversion. The Defendant identified her signature on the Waiver of Preliminary Examination
form, wherein the plea agreement of six-years probation was listed with no mention of
diversion.

        The Defendant testified that she understood that, even on the day of her plea
submission hearing, February 4, 2011, she could change her mind and choose not to enter a
guilty plea. She further testified that she understood if she did not enter the plea agreement,

                                                9
her case would go to the grand jury and she then faced a non-probatable drug felony charge
which, if convicted, could allow for a jail sentence. The Defendant agreed that she was
happy with a sentencing option that did not include jail time. As to the Defendant’s
statement that she had “minutes” to decide whether to accept the State’s plea offer after
learning she would not be able to apply for judicial diversion, she maintained that she had
a very brief period of time in which to decide whether to move forward with the agreement.
She agreed that Counsel did tell her that, if she did not want to proceed with the agreement,
the case could go through the grand jury instead. The Defendant agreed that the decision of
whether to plead guilty was her decision. She also agreed that she heard the State announce
the facts, which included her admission to possessing and selling drugs, but explained that
she did not say anything to Counsel because she didn’t “know if it never happened or not.”
She agreed that it was after talking with her father and consulting with her new attorney that
she became dissatisfied with the sentence.

        The Defendant testified that Counsel should have advised her that the conviction
could affect her ability to travel abroad. She said that Counsel should have provided her with
“as much information as humanly possible” before she made her decision of whether to enter
the plea agreement. The Defendant said that, while not an “overriding concern,” she felt
Counsel should have advised her that, as a result of the conviction, she would not be allowed
to vote, carry a handgun, or serve on jury duty. The Defendant agreed that, when she plead
guilty, she had a “clear head,” “intelligent mind,” and understood “everything” that was
being asked of her. She agreed that she “voluntarily entered” her guilty plea. She denied that
any force, threat, or coercion was used to induce her plea.

        Upon questioning by the trial court, the Defendant testified that all of the attorneys she
spoke with told her that the range of punishment for the felony conviction was eight years
to thirty years and that this “terrified” her. She said that she understood that, if she was
convicted of the charged felony offense, she could not get diversion and would serve jail
time.

         Counsel testified that he had been practicing for a little more than a year when he was
appointed to represent the Defendant. He estimated that, at that time, he had handled more
than twenty cases involving illegal drugs and none of those cases went to trial. Counsel said
that, at the time of his appointment in this case, he had filed several motions to suppress and
conducted a hearing on one of the motions in criminal court.

        Counsel testified that he gathered information from the Defendant, reviewed the
search warrant, spoke with other attorneys involved in the case, and conducted legal research
on the relevant issues of the Defendant’s case. Counsel requested discovery but was told that
he was not entitled to discovery at the general sessions level. Counsel said that he spoke with

                                               10
police officers involved in the case at the courthouse, but the officers provided only
information that he already knew from other sources. Counsel testified that he advised the
Defendant “on all aspects of the case” and conveyed the advantages and risk involved with
pursuing a suppression motion.

        Counsel identified a copy of the Defendant’s file he kept during his representation of
her. He read aloud the following entry dated December 8, 2010: “A.D.A Phil Morton, offer
six years on C felony and agreed probation, no diversion, needs to be accepted prior to next
court date if she wants to take it.” Counsel could not remember whether this was the first
plea offer he received from the State, but, based on his notes, he believed it was the State’s
first offer. Counsel said that, at the time he received the offer, he did not believe he could
seek diversion if it was not part of the offer. Through legal research, he later confirmed that
he could not seek diversion if it was not included in the agreement. Counsel explained that,
after the Defendant bound her case over to criminal court, another attorney told him that the
Defendant could still seek diversion even if it was not included in the agreement. Counsel
conducted research on the issue and confirmed what he had initially believed: that he could
not seek diversion on the Defendant’s behalf if it were not included in the plea agreement.

       Counsel read the following excerpt from his file dated January 19,2011: “Judge
Stansberry and A.D.A. Phil Morton accepted plea deal, plea to attempted sale of schedule I,
C felony, six years agreed probation, and plea to sale schedule VI E felony and PDP.1 ” He
explained that he had called the State’s attorney on January 14 to notify him of the
Defendant’s acceptance of the State’s offer as the offer required the Defendant to accept
before the January 19 court date. Counsel noted that, although he had documented the
agreement as requiring the Defendant to plead guilty to sale of a schedule VI drug, when he
arrived in court on January 19, 2011, the information reflected that the Defendant would
plead to simple possession of drugs. Upon seeing the discrepancy, Counsel said he “wasn’t
going to argue against [the Defendant] pleading to a lesser charge,” and he did not know why
the information included the offense of simple possession rather than a felony drug sale.

       Counsel testified that he explained the offer to the Defendant and told her that
diversion was not part of the plea agreement but that he would continue to try to convince
the State to include application for judicial diversion. Counsel said that he did not
recommend one course of action to the Defendant. He explained to her that she could not
apply for judicial diversion if it was not included in the plea deal. He said that he discussed
with her the potential outcomes of filing a suppression motion and taking the case to trial.
He told the Defendant that there was a possibility that, if she did not succeed on the motion
and the jury convicted her at trial, she could serve time in the penitentiary. Counsel said that

       1
           Counsel said that “PDP” stood for possession of drug paraphernalia.

                                                    11
he told the Defendant that, without discovery, he could not determine the strength of her case
but that the State’s position was that, if she declined the State’s offer, there would not be any
future plea negotiations.

        Counsel testified that the Defendant did not want to go to jail or risk the possibility
of going to jail. He explained that, at the general sessions level, she was not entitled to
discovery and, therefore, Counsel was not in a position to make a recommendation based on
the strength of the case. He explained that he would be in a better position to evaluate the
merits of the case in criminal court. The Defendant elected to waive her right to a
preliminary hearing in order to enter the plea agreement with the State. Counsel testified that
the Defendant was “absolutely” clear as of December 12, 2010, and January 19, 2011, that,
based on the State’s offer, she could not seek judicial diversion. Counsel said that he did tell
the Defendant that he would continue trying to convince the State to change its position in
this regard but that, as it stood, the plea agreement did not allow for judicial diversion.

       Counsel testified that he spoke with the State’s attorney on multiple occasions
regarding judicial diversion. He explained to the State’s attorney that the Defendant was a
good student and had never been in trouble before this incident. He pointed out that the
Defendant traveled abroad and hoped to pursue advanced degrees, both of which could be
negatively impacted by the convictions.

       Counsel read his notes from his first meeting with the Defendant as follows:

       Confidential informant is named Chris. You’ll get me his full name. Lydia
       was the only one present when the search warrant was executed. When [the
       Defendant] arrived, along with Luis, they sat her down, waited 30, 35 minutes
       to finish searching the residence, arrested her and took her downtown. They
       read her Miranda before interrogation. Lydia pointed out [the Defendant’s]
       room to the police. [The Defendant] had a padlock on her door which the
       police had to unscrew before they could enter her room. [The Defendant] says
       she only had 3.5 grams of mushrooms in her room but it was in a gallon Ziploc
       bag which must be where the rest of the weight came from. The interrogation,
       . . . mushrooms, [the Defendant] admitted the mushrooms were hers, but never
       admitted to selling them and officers didn’t ask if she sold them. She told
       them she got the mushrooms from Lydia. Weed, [the Defendant] did admit to
       selling a few bags of weed. [The Defendant] was interrogated the most about
       the weed.

Counsel testified that he made no attempt to contact the confidential informant but spoke
with Lydia Mills’ attorney. He said that his discussions with Mills’ attorney did not reveal

                                               12
any information he “deemed useful.” Counsel said that Luis Gonzalez, the Defendant’s
boyfriend, was present at their first meeting, and he provided some information regarding a
ledger found in the Defendant’s bedroom.

        Counsel testified that he believed a possible suppression motion in the Defendant’s
case would come down to whether or not her room was considered a subunit. Counsel said
that he could not find any cases on point but believed there were issues upon which he could
argue. He could not, however, definitively tell the Defendant that the outcome of the
suppression motion would be successful. In weighing the merits of pursuing a suppression
motion, Counsel considered that the Defendant would have to reject the State’s offer and
proceed to criminal court. Counsel said that the Defendant did not want to risk the possibility
of the conviction or going to jail. Counsel said that he made no recommendations to the
Defendant but rather explained her options and the risks and benefits of those options. He
did tell the Defendant that he would prefer to have a hearing in order to obtain more
information but that the State would consider the election to have a preliminary hearing a
rejection of the offer.

       Counsel acknowledged that the Schedule I drug listed in the indictment was psilocybin
and that the drug listed on the Tennessee Bureau of Investigation forensic report was
psilocin. He noted the discrepancy and, upon research, found that “psilocybin mushrooms
were the natural occurring source of psilocin.”

        Counsel testified that the Defendant asked if it would be helpful to gather references
and school records. Counsel told the Defendant that it “couldn’t hurt,” and the Defendant
provided these items to him at the February 4, 2011, guilty plea submission hearing. Counsel
said that, as soon as the Defendant arrived at court, he told her she would not be able to apply
for judicial diversion. She asked Counsel if he still wanted the folder containing her school
record and reference letters. Counsel said that he took the folder and tried to show the State’s
attorney the documents in support of his contention that the Defendant was a good candidate
for diversion. The State’s attorney declined the opportunity to look at the materials, and
Counsel returned and told the Defendant judicial diversion was not an option. Counsel
maintained that “all along” he told the Defendant she would be unable to apply for diversion.
He said that he also told her she had the right to reject the plea agreement and let the charges
proceed to the grand jury. Counsel said that the Defendant seemed “upset” that she could not
apply for judicial diversion so, after reviewing the plea agreement, he left for about an hour
to handle other cases in order to give the Defendant time to consider whether she wanted to
enter the plea agreement.

       Counsel identified an application he submitted to the Tennessee Bureau of
Investigation for certification of eligibility for diversion. Counsel said that, although the

                                              13
State had not agreed to include judicial diversion in the plea agreement, he sought the
certificate in case the State changed its position before the plea submission hearing.

       On cross-examination, Counsel testified that during his representation, the Defendant
never indicated she wanted to go to trial. Counsel said that the Defendant’s “main concern”
was avoiding jail time and, in that respect, there was a good outcome. Counsel said that
during his discussion with the Defendant, the Defendant initially denied telling police that
she sold the mushrooms. As the discussion continued, she said that she could not remember
whether or not she admitted to police selling mushrooms.

       Counsel testified that on the plea submission hearing date, after telling the Defendant
she could not apply for judicial diversion and giving her time to think over her decision, the
Defendant told him she “definitely” wanted to enter a guilty plea, and she signed the plea
agreement forms. Counsel said that the Defendant was not “dissatisfied” after entering her
plea of guilty. He said that “she wasn’t happy that she didn’t get diversion, but she was
happy that she wasn’t facing going to prison.”

        Robert Lewis Jolley, Jr., testified as an expert witness in the area of ineffective
assistance of counsel. Jolley stated that Counsel’s performance did not meet “any objective
standards of reasonableness that are required under our professional norms.” Jolley
identified two “issues” in the search warrant. The first was concerning whether or not there
was sufficient corroboration of the confidential informant and, second, the use of the term
psilocybin mushrooms versus psilocin in the TBI report. Jolley clarified that he was not
contending that the affidavit did not establish probable cause but believed there were “legal
issues as to whether or not it did establish probable cause.” Jolley agreed that there was no
Tennessee case law on point to support his assertion that the warrant was invalid but felt
there was an opportunity for “argument.”

      After hearing the evidence, the trial court issued a written order denying the
Defendant’s motion to withdraw her guilty plea. It is from this judgment that the Defendant
now appeals.

                                         II. Analysis

       The Defendant appeals the trial court’s denial of her motion to withdraw her guilty
plea. She maintains that the trial court abused its discretion when it found that the Defendant
had not proven that Counsel’s representation prejudiced her. The State responds that the trial
court did not abuse its discretion when it denied the motion to withdraw the Defendant’s
guilty plea because the Defendant failed to establish that her plea should be withdrawn to
prevent a “manifest injustice.”

                                              14
       The withdrawal of a plea of guilt is governed by Rule 32(f) of the Tennessee Rules
of Criminal Procedure. Once the trial court imposes the sentence but before the judgment
becomes final, the trial court “may set aside the judgment of conviction and permit the
defendant to withdraw the plea to correct manifest injustice.” Tenn. R. Crim. P. 32(f)(2).
Our Supreme Court has stated:

       Withdrawal to correct manifest injustice is warranted where: (1) the plea “was
       entered through a misunderstanding as to its effect, or through fear and fraud,
       or where it was not made voluntarily”; (2) the prosecution failed to disclose
       exculpatory evidence as required by Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194, 10 L. Ed. 2d 215 (1963), and this failure to disclose influenced the entry
       of the plea; (3) the plea was not knowingly, voluntarily, and understandingly
       entered; and (4) the defendant was denied the effective assistance of counsel
       in connection with the entry of the plea.

State v. Crowe, 168 S.W.3d 731, 742 (Tenn. 2005). This Court has also held that “[w]here
there is a denial of due process, there is a ‘manifest injustice’ as a matter of law.” State v.
Davis, 823 S.W.2d 217, 220 (Tenn. Crim. App. 1991). “Conversely, a trial court will not,
as a general rule, permit the withdrawal of a plea of guilty to prevent ‘manifest injustice’
when the basis of the relief is predicated upon (a) an accused’s change of heart, (b) the entry
of the plea to avoid harsher punishment, or (c) an accused’s dissatisfaction with the harsh
punishment imposed by a trial court or a jury.” State v. Turner, 919 S.W.2d 346, 355 (Tenn.
Crim. App. 1995).

       The appellate court is bound to uphold the trial court’s determinations regarding the
withdrawal of a guilty plea unless the record demonstrates that the trial court abused its
discretion. Id.; State v. Drake, 720 S.W.2d 798, 799 (Tenn. Crim. App. 1986). A trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical conclusion,
bases its ruling on a clearly erroneous assessment of the proof, or applies reasoning that
causes an injustice to the complaining party. State v. Jordan, 325 S.W.3d 1, 39 (Tenn. 2010).
An abuse of discretion exists if it appears that there is no substantial evidence in the record
to support the trial court’s conclusion. Goosby v. State, 917 S.W.2d 700, 705 (Tenn. Crim.
App. 1995). This Court will also find an abuse of discretion when the trial court has failed
to consider the relevant factors provided by higher courts as guidance for determining an
issue. State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007).

       The “manifest injustice” standard “is based ‘upon practical considerations important
to the proper administration of justice.’” Crowe, 168 S.W.3d. at 741 (quoting Kadwell v.
United States, 315 F.2d 667, 670 (9th Cir. 1963)). While the term “manifest injustice” has
not been defined by statutory or case law, “courts have identified on a case-by-case basis

                                               15
circumstances that meet the manifest injustice standard necessary for withdrawal of a plea.”
See State v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995).

        The Defendant asserts that she received the ineffective assistance of counsel and that
she should, therefore, be permitted to withdraw her guilty plea to correct a “manifest
injustice.” Specifically, the Defendant claims that Counsel was ineffective for failing to: (1)
file a motion to suppress the evidence obtained during the execution of the search warrant;
(2) adequately communicate with the Defendant regarding the option of judicial diversion;
and (3) notify the trial court of the circumstances under which the Defendant was entering
her plea of guilt. The Defendant also makes an argument that the trial court applied the
incorrect legal standards in denying her motion. As the trial court’s application of legal
standards is inherent in our review, we do not address this issue separately but as part of each
issue addressed below.

         The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee Constitution.
State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999);
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following two-prong test directs a court’s
evaluation of a claim for ineffectiveness:

       First, the [petitioner] must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth Amendment.
       Second, the [petitioner] must show that the deficient performance prejudiced the
       defense. This requires showing that counsel’s errors were so serious as to deprive the
       [petitioner] of a fair trial, a trial whose result is reliable. Unless a [petitioner] makes
       both showings, it cannot be said that the conviction or death sentence resulted from
       a breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

        As to the deficient representation prong of the test, the defendant must establish that
“the advice given or the service rendered was not within the range of competence demanded
of attorneys in criminal cases[.]” Bankston v. State, 815 S.W.2d 213, 215 (Tenn. Crim. App.
1991). The reviewing court must indulge a strong presumption that the conduct of counsel
falls within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690,
and may not second-guess the tactical and strategic choices made by trial counsel unless
those choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). The reviewing court should judge the attorney’s performance within
the context of the case as a whole, taking into account all relevant circumstances. Strickland, 466


                                                   16
U.S. at 690; State v. Mitchell, 753 S.W.2d 148, 149 (Tenn. Crim. App. 1988).

        As to the prejudice prong of the test, the defendant “must show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. When a defendant
has entered a guilty plea, he must establish a reasonable probability that, but for the errors
of counsel, he would not have pleaded guilty and would have insisted on going to trial. See
Hill v. Lockhart, 474 U.S. 52, 59 (1985).

        Courts need not approach the Strickland test in a specific order or even “address both
components of the inquiry if the defendant makes an insufficient showing on one.”
Strickland, 466 U.S. at 697; see also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996)
(stating that “failure to prove either deficiency or prejudice provides a sufficient basis to deny
relief on the ineffective assistance claim”). Finally, we note that a defendant in a criminal case
is not entitled to perfect representation, only constitutionally adequate representation. Denton v.
State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996).

                                    A. Motion to Suppress

        The Defendant argues that Counsel’s failure to file a motion to suppress constituted
the ineffective assistance of counsel and warrants withdrawal of her guilty plea. In the
context of suppression motions, the Defendant carries the burden of establishing a reasonable
probability that, had trial counsel filed a motion to suppress, the motion would have been
granted. See Keven Scott v. State, No. W2010-02515-CCA-R3-PC, 2011 WL 5903933, at
*9 (Tenn. Crim. App., at Jackson, Nov. 22, 2011), perm. app. denied (Tenn. April 12, 2012)
(citing Strickland, 466 U.S. at 694).

        At the motion hearing, Counsel stated that he interviewed the Defendant as to the
events surrounding the search, reviewed the search warrant, and researched the law. He said
that he could not find any cases on point, but believed there were issues upon which he could
argue. He stated that, based on the law, he could not definitively tell the Defendant that the
outcome of a suppression motion would be successful. He explained that the pursuit of a
suppression motion would effectively be a refusal of the State’s offer and, if the suppression
motion were denied and she proceeded to trial, she could serve jail time. The Defendant did
not want to risk the possibility of going to jail or the felony conviction and testified that her
“overriding concern” was the avoidance of jail time. We have stated previously that, “if
arguable grounds exist to suppress incriminating evidence, then an attorney, as a zealous
advocate for the client, should move to suppress that evidence.” Samuel L. Giddens v. State,
No. M2006-01938-CCA-R3-PC, 2008 WL 271967, at *6 (Tenn. Crim. App., at Nashville,


                                                17
Jan. 29, 2008) (quoting Steven Bernard Wlodarz v. State, No. E2002-02798-CCA-R3-PC,
2003 WL 22868267, at *6 (Tenn. Crim. App., at Knoxville, Dec. 3, 2003), perm. app.
granted (Tenn. Feb. 23, 2012)). The importance of a motion to suppress may be of particular
importance in a drug case “where the ruling on a motion to suppress is often determinative
of the case.” Id.

        We need not address whether a motion to suppress should have been filed in this case
because, after a careful review of the record, we conclude that the Defendant has failed to
establish that she was prejudiced by Counsel’s failure to file such a motion. To meet her
burden of showing prejudice, the Defendant must establish that there is a reasonable
probability that, had trial counsel filed a motion to suppress, the motion would have been
granted. Id. (citing Strickland, 466 U.S. at 694). Here, the Defendant has failed to do so.
Under the facts of this case, the Defendant must have adduced sufficient facts to allow the
trial court to conclude that the search was illegal based upon an invalid warrant. To the
contrary, the facts in the instant case do not lead to such a conclusion.

        The record is limited in this case as to the evidence that would have been presented
at a suppression hearing. The Defendant, however, bears the burden of proving the alleged
prejudice. In this case, the Defendant has simply failed to satisfy that burden. This Court
has previously held that when a defendant asserts that trial counsel was ineffective for failing
to file pre-trial motions, the defendant “should incorporate a motion to suppress within the
proof.” Terrance Cecil v. State, No. M2009-00671-CCA-R3-PC, 2011 WL 4012436, at *8
(Tenn. Crim. App., at Nashville, Sept.12, 2011), no Tenn. R. App. P. 11 perm. app. filed.

       The Defendant states that the trial court’s denial of her motion for discovery prevented
her from presenting the necessary facts to support her argument with regard to the
suppression motion. We find this argument unpersuasive. It is evident from the record that
the Defendant was fully aware that Officer Geddings swore out and executed the warrant,
that Lydia Mills allegedly spoke with officers about the Defendant’s room, and that her other
roommates were present during the search. She did not call any of these witnesses. This
Court’s role is not to speculate as to what potential witnesses might have said at the hearing.
See Black v. State, 749 S.W.2d 752, 757 (Tenn. 1990).

        The trial court properly found that the Defendant failed to prove that she was
prejudiced by Counsel’s failure to file a suppression motion. The Defendant is not entitled
to relief.

                                    B. Judicial Diversion

       The Defendant argues that the evidence preponderates against the trial court’s finding

                                              18
that the Defendant was aware that an application for diversion was not part of the plea
agreement. She claims that the evidence instead indicates that Counsel’s “erroneous advice”
regarding diversion renders her plea involuntary. The State responds that the record reflects
that the trial court complied with Rule 11 of the Tennessee Rules of Criminal Procedure and
that the Defendant knowingly and voluntarily entered the guilty plea. We agree with the
State.

      Specifically, the Defendant takes issue with two of the trial court’s credibility
determinations in his January 9, 2012 order denying her motion to withdraw. The first of
which is:

       In summary, [the Defendant’s] position is that at all times she thought that she
       would be allowed to apply for diversion. On February 4, she learned for the
       first time that she would not be allowed to apply for diversion. The Court does
       not credit this testimony.

The second of the two determinations the Defendant challenges is as follows:

       [Counsel] testified that he left [the Defendant] in order to go to another court.
       He returned almost one hour later and the plea was entered. The Court
       accredits this testimony and finds that from the initial plea offer, [the
       Defendant] was aware that an application for diversion was not part of the plea
       agreement.

        We first note that questions regarding the credibility of witnesses are matters entrusted
to the trial court as the trier of fact. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2008)
(citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The trial court is in the best position
to observe witnesses and assess credibility. Here, the trial court listened to the testimony
while observing the witnesses and, thereafter, credited Counsel’s testimony that he informed
the Defendant that judicial diversion was not part of the State’s plea offer and that on the day
of the plea submission hearing the Defendant had more than “minutes” to make a decision.
It is not the function of this Court to reweigh the credibility of witnesses on appeal. State v.
Smith, 24 S.W.3d 274, 278-79.

       Further, the evidence does not preponderate against the trial court’s findings in this
regard. The Defendant admitted that she knew that judicial diversion was not part of the plea
agreement. She states that she believed Counsel was continuing to pursue the option of
judicial diversion. This does not negate or change the fact that she knew that judicial
diversion was not part of the State’s plea offer, as evidenced by her signature on the January
19, 2011 paperwork. The signed documents evidence her agreement to the State’s offer,

                                               19
which did not include judicial diversion. The evidence indicates that the Defendant knew
on the day of the guilty plea submission hearing that judicial diversion was not part of the
agreement and yet she still proceeded with her guilty plea. The Defendant testified that she
had “minutes” to make her decision, while Counsel testified that he left the Defendant for
an hour to think over the State’s offer. He advised her that she did not have to plead guilty
and could instead let her case proceed to the grand jury. The Defendant, a college-educated
woman, told Counsel on three occasions that she wished to proceed with the guilty plea. At
the guilty plea hearing, she testified that she was voluntarily entering the guilty plea and
understood her rights and the waiver of the rights. The Defendant testified that her
“overriding concern” was that she not serve jail time. Counsel negotiated a plea agreement
with the State that allowed a reduced probatable sentence that did not include jail time, as the
Defendant had requested.

        The evidence supports the trial court’s findings that Counsel adequately informed the
Defendant throughout the proceedings of the status of the plea agreement with the State. The
record also demonstrates that the Defendant knowingly, intelligently, and voluntarily entered
the guilty plea as evidenced by the guilty plea hearing transcript and the Defendant’s own
testimony that she “voluntarily entered” her guilty plea. The Defendant is not entitled to
relief as this issue.

                                 C. Failure to Notify Court

       The Defendant’s final argument is that Counsel should have notified the trial court
that the “State refused to allow [the Defendant] to apply for judicial diversion[,] that the
[S]tate had provided no discovery to the defense[,] and that the defense had no basis other
than statements of the prosecutor as to what evidentiary support the [S]tate has for its case.”

        The Defendant offers no law in support of the contention that attorneys are required
to notify the trial court of the details surrounding the plea agreement, nor are we aware of any
such case law, rule, or statute requiring this procedure. We find no basis for finding Counsel
ineffective in this regard. The Defendant is not entitled to relief.

                                       III. Conclusion

        Based on the foregoing and the record, we conclude that the trial court did not abuse
its discretion in denying the Defendant’s motion to withdraw her guilty plea. Therefore, we
affirm the trial court’s judgment.

                                                   _________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE

                                              20